DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection Withdrawn
The rejection of claims 2, 4-6, 8, 10, 14, 16-18, and 20 under 35 U.S.C. 103 and double patenting is withdrawn in view of applicants’ arguments.

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The method of preventing or treating biliary cirrhosis comprising administering oxyntomodulin analogue GLP-1R/GCGR dual target agonist polypeptide of SEQ ID NO: 49 is novel and non-obvious.
The closest prior art is CN 106046145 (hereinafter “the ‘145 publication”).
‘145 teaches GLP-1R/GCGR double agonists polypeptide of the instant application and for use in preventing or treating non-alcoholic fatty liver disease. ‘145 does not teach the GLP-1R/GCGR double agonists polypeptide for treating or preventing biliary cirrhosis and hepatic fibrosis. The two diseases have a different etiology, inducing factors, and damage mechanisms of the two diseases are completely different.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 2, 4-6, 8, 10, 14, 16-18, and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615